Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an AFCP 2.0 received on 12/07/2021.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-15 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claims 1, 14 and 15, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1 and similar independent claims 14 and 15.  

The prior art of Kitagawa (US PG. Pub. 2018/0146110 A1) teaches in Sect. [0064], a monitoring application 207 that generates a list (i.e. file list) of printer driver association files 213 located in the storage area to which the OS refers that sets the total number of printer driver association files 213 included in the file list into a variable n that selects the first printer driver association file 213 included in the file list and the first printer driver 210 included in the printer driver list which determines whether the printer 
	
	Additionally, prior art of Kazumi (US PAT. No. 7,461,375 B2) discloses in Col. 6 lines 35-40, Upon registering of a printer, the printer driver is installed by using the information of the device type, the IP address of the printer, and the device ID information (device ID/device name) included in the POST command, which is the installing instruction of the printer driver notified from the client terminal 101 to the Web server 104.

	Lastly, Kitabatake (US 2018/0373519 A1) teaches from its Abstract: Print driver installation techniques, wherein, an information processing device installs a printer driver by specifying a name of a logical printer, adds customization information for changing a setting of the printer driver to a database, and deletes a logical printer of the specified name from the operating system if it is determined that addition of the customization information to the database has failed with respect to the logical printer.

In particular, the applied reference(s) of Kitagawa, Kazumi, and Kitabatake fails to disclose and would not have rendered obvious the following limitations of independent claims 1, 14 and 15:

in a case where a print instruction to cause a currently connected printer to perform printing is input through the general use printing program, obtaining printer information stored in a memory of the information processing apparatus;
	in a case where driver identifying information identifying a printer driver which is
different from the general-use printing program but corresponds to the currently connected printer is contained in the printer information, determining whether the printer driver identified by the driver identifying information contained in the printer information has already been installed in the operating system; and
	in a case where it is determined by the support program that the printer driver identified by the driver identifying information corresponding to the currently connected printer which is instructed to perform printing by the print instruction has not been installed in the operating system, causing the information processing apparatus to perform an operation instructed by the support program to have the printer driver identified by the driver identifying information corresponding to the currently connected printer which is instructed to perform printing by the print instruction installed in the operating system.”, since the references fail to distinguish between the printing program installed into the Operating System (OS) as standard for the printer driver in order to provide advanced high-end performance capabilities for support to the installed program as required by claims 1, 14 and 15.
	
	Therefore, whether taken individually or in combination, the prior arts of Kitagawa, Kazumi and Kitabatake fails to teach the claimed limitation(s) as required by independent claims 1, 14 and 15


6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DARRYL V DOTTIN/Examiner, Art Unit 2677